     Case 2:18-cv-00690-WBS-DB Document 62 Filed 10/06/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLAN DAVID KRENITSKY,                              No. 2:18-cv-0690 WBS DB P
12                            Plaintiff,
13             v.                                         ORDER
14    A. KIRSCH, et al.,
15                            Defendants.
16

17            The parties have stipulated to extend the discovery deadlines and modify the scheduling

18   order. (ECF No. 61.) This court finds good cause to extend the discovery deadlines and

19   modify the scheduling order. Therefore the court adopts the parties’ stipulation as follows:

20            1. The close of non-expert discovery is continued to January 27, 2021;

21            2. The deadline for the parties to file the previously-ordered joint statement is continued

22   to February 3, 2021; and

23            3. All related non-expert discovery shall be completed within 120 days.

24            IT IS SO ORDERED.

25   Dated: October 5, 2020

26
27
     DLB:9/DB/prisoner-civil rights/kren0690.dso eot(6)
28
                                                          1
